DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The current best prior art of record, US 2014/0018945 to Martikka et al., hereinafter Martikka, in view of US 7,192,401 to Saalasti et al., hereinafter Saalasti, discloses a system for quantifying physical fatigue of a subject. Martikka teaches the use of a fatigue index determination subunit for determining fatigue of a subject (para 0045; Fig 1) that determines fatigue based on physiological monitoring (Fig 2). Saalasti teaches increasing or decreasing the fatigue index at a rate based on a fitness parameter of a subject (Col 7, lines 36-47). However, both Martikka and Saalasti fail to disclose or render obvious the first and second fatigue index being determined based on a specific origin of fatigue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162. The examiner can normally be reached Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANE C KALINOCK/Examiner, Art Unit 3792      

/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792